—Judgment unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the *1070following Memorandum: Supreme Court improvidently exercised its discretion in summarily denying defendant’s posttrial application to modify the court’s award of spousal maintenance for a duration of one year. The allegations by defendant that she had been readmitted as a hospital inpatient following an attempted suicide, that she would not be returning to employment within the foreseeable future and that her sources of income were due to expire within a few weeks constituted a change of circumstances sufficient to warrant a hearing on the issues whether the one-year durational limitation of spousal maintenance should be removed or extended and whether the amount of maintenance should be increased. Thus, we modify the judgment by deleting that paragraph denying defendant’s application to increase the amount or duration of spousal maintenance and we grant defendant’s application for a hearing on those issues. (Appeal from Judgment of Supreme Court, Queens County, Kassoff, J. — Divorce.) Present — Green, J. P., Balio, Fallon, Doerr and Boehm, JJ.